Citation Nr: 1818682	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-33 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability, to include as secondary to service-connected bilateral pes cavus; and if so, whether the reopened claim should be granted.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability, to include as secondary to service-connected bilateral pes cavus; and if so, whether the reopened claim should be granted.

3. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss disability, and if so, whether the reopened claim should be granted.

4. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for right foot sensory deficit, and if so, whether the reopened claim should be granted.

5. Entitlement to service connection for a left lower extremity neurological disability, to include as secondary to service-connected bilateral pes cavus or a low back condition.

6. Entitlement to service connection for a right ankle disability, to include as secondary to service-connected bilateral pes cavus.

7. Entitlement to service connection for a left ankle disability, to include as secondary to service-connected bilateral pes cavus.

8. Entitlement to service connection for a back disability, to include as secondary to service-connected bilateral pes cavus.

9. Entitlement to an initial rating in excess of 50 percent, prior to January 5, 2015, and to a rating in excess of 70 percent beginning January 5, 2015, for chronic adjustment disorder with mixed depression and anxiety. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1983 to September 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.    

In connection with this appeal, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in August 2017.  A transcript of that hearing has been associated with the claims file. 

The issues of entitlement to service connection for bilateral hearing loss disability, right foot sensory deficit, a left lower extremity neurological disability, right and left ankle disabilities, and a back disability are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a February 1991 rating decision, entitlement to service connection for bilateral hearing loss disability and right foot sensory deficit was denied.  

2. In a February 1992 rating decision entitlement to service connection for a bilateral knee condition was denied.  

3. The evidence received since the February 1991 and February 1992 rating decisions is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for bilateral hearing loss disability, right foot sensory deficit, and right and left knee disabilities.

4. The Veteran's right and left knee disabilities had their onset during active service. 

4. For the entire period on appeal, the social and occupational impairment caused by Veteran's chronic adjustment disorder with mixed depression and anxiety most nearly approximated total.


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).	

2. New and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).	

3. New and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).	

4. New and material evidence has been received to reopen a claim of entitlement to service connection for right foot sensory deficit.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).	

5. A right knee disability was incurred in active service.  38 U.S.C. §§ 1101, 1110, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


6. A right knee disability was incurred in active service.  38 U.S.C. §§ 1101, 1110, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

7. For the entire appeal period, the criteria for a 100 percent rating for chronic adjustment disorder with mixed depression and anxiety have been met.  38 U.S.C.A. §§ 1155, 5107 (b) (2012); 38 C.F.R. §§ 4.7, 4.126(a), 4.130, Diagnostic Code 9400 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

In February 1991 and February 1992 rating decisions, the RO denied entitlement to service connection for bilateral hearing loss, right foot sensory deficit, and a bilateral knee condition, to include as secondary to service-connected bilateral pes cavus.  The Veteran did not appeal those decisions.  

The evidence that has been received since the February 1991 and February 1992 rating decisions include post-service VA treatment records documenting that the Veteran has knee arthralgia and osteoarthrosis, an August 2011 VA examiner finding that the Veteran had a stated abnormal peroneal nerve, and August 2017 hearing testimony.  

The Board finds that the additional evidence is new and material as it has not been previously considered by VA and raises a reasonable possibility of substantiating the claims of entitlement to service connection for bilateral hearing loss disability, right foot sensory deficit, and right and left knee disabilities.  Therefore, reopening of the claims is warranted.  

Service Connection - Right and Left Knee Disabilities

The Veteran has contended that his right and left knee disabilities are related to his service-connected pes cavus.    

Service treatment records (STRs) document that the Veteran had an in-service history of knee pain, inflammation, swelling, and tenderness.  Additionally, he dislocated his right knee in August 1983.  

Shortly after separating from service, the Veteran was treated multiple times in 1991 for bilateral dislocated and unstable knees.  

In August 2011, the Veteran was afforded a VA examination.  The examiner stated that there was no documented record that substantiated the Veteran had repetitive problems with dislocating his knees.  The examiner also pointed to normal X-ray findings in 2009 and a lack of significant findings at the VA examination.  The examiner noted that the Veteran did not have a right or left knee disability at that time.

The Board finds the August 2011 VA examination to be inadequate for adjudication purposes.  In this regard, the examiner relied on old X-ray evidence to substantiate a finding that the Veteran did not have a right or left knee disability.  Given the Veteran's continued reports of right and left knee pain, updated diagnostic studies should have been conducted in an effort to form a diagnosis to account for the Veteran's symptoms.  As the examination is not adequate, the medical findings included within the report cannot be used to support a denial of entitlement to service connection.  

Additional review of the post-service treatment notes of record shows that in 2012, a VA staff physician diagnosed osteoarthrosis in the Veteran's right and left knees.  It has continued to be noted in the post-service treatment notes of record that the Veteran has moderate arthritic changes in both knees.

In August 2017, the Veteran provided competent and credible testimony that he first had knee pain in service, and that he has continued to have problems with his knees since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).    

The Board notes that for certain chronic disabilities, including arthritis, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  In this case, the Veteran had documented treatment for right and left knee pain while in active service.  The Veteran had competently and credibly reported that he continued to experience right and left knee pain since his separation from active service.  Post-service treatment notes corroborate the Veteran's report that he has continued to experience right and left knee pain since service, and show a diagnosis or arthrosis in both knees.  

Accordingly, the Board finds that the evidence for and against the claim is at least in equipoise.  As such, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for right and left knee disabilities is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

The Veteran's service-connected chronic adjustment disorder with mixed depression and anxiety was assigned an initial rating of 50 percent prior to January 5, 2015, and 70 percent thereafter, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9400.  The Veteran has asserted that the symptoms of his psychiatric disability are worse than those accounted for by the currently assigned ratings.

The Veteran was afforded a VA psychiatric examination in January 2011.  At the time, he had been married and divorced four times.  He had two sons.  His relationship with his oldest son was "great" but it was not as good with his youngest son.  He had a 26-year-old girlfriend who was his only friend.  He did not engage in any leisure activities.  However, he used to enjoy hunting and taking his children fishing and camping.  After ten years of working for the same employer, he cursed out, beat up his boss, and subsequently lost his job.  He incurred a felony charge for making a terroristic threat and has had difficulty finding employment in his small town.  Additionally, his medical records indicated that he had a history of aggressive behaviors and making threats toward others.

On examination, the Veteran was clean and cooperative.  He was oriented to person, time, and place.  His psychomotor activity and speech were unremarkable.  He was in a dysphoric mood and his affect was constricted.  He reported that he had problems sleeping, which resulted in excessive daytime fatigue, irritability, headaches, poor concentration, and decreased motivation.  He described panic-like symptoms such as rapid heartbeat, dizziness, and increased perspiration.   Additionally, he related that he had a limited attention span and obsessive thoughts about "everything."  He complained that his mind was constantly running.  He also noted that he could not stop thinking about "stupid stuff."  He expressed symptoms of paranoia and indicated that he had an arsenal of weapons at home. However, his thought process and content were unremarkable.  He did not experience any delusions or hallucinations.  His judgment, insight, and intelligence were within normal limits.  His memory was normal.  He did not have any suicidal or homicidal ideations.  He had good impulse control and did not have any episodes of violence.  

The examiner determined that the Veteran's current functioning was limited in judgment, thinking, family relations, work, and mood.  He was diagnosed with bipolar II disorder and anxiety disorder, not otherwise specified.  With regard to the Veteran's bipolar II disorder diagnosis, he exhibited symptoms of depression such as tearfulness, decreased interest in previously enjoyed activities, decreased appetite, insomnia, and decreased energy; and symptoms of hypomania such as increased talkativeness, flight of ideas, increased goal-directed activities, and distractibility.  For the Veteran's anxiety disorder, he had symptoms of numbness or tingling, inability to relax, dizziness, indigestion or abdominal discomfort, fear of the worst happening, feeling hot, wobbliness in legs, heart pounding, unsteadiness, and increased perspiration.  He was assigned a Global Assessment of Functioning (GAF) score of 47.  

In June 2011, the Veteran was provided an additional VA psychiatric examination.  He had experienced poor psychosocial functional status and quality of life since the last examination.  He continued to experience sleep impairment, depression, and anxiety.  He indicated that he was irritable and grouchy and became anxious and agitated, sometimes taking it out on other people.  He had minimal social and interpersonal contact outside of his family.  He stated that he had minimal recreational and leisure pursuits.  On examination, he was neatly dressed and groomed.  He was alert, cooperative, oriented, and generally pleasant.  His speech was within normal limits.  He had no impairment of thought process or communication.  There was no evidence of delusions or hallucinations.  He denied suicidal or homicidal ideation, plan, or intent.  He was able to maintain his minimal personal hygiene and basic activities of daily living.  However, he did admit to being somewhat forgetful in daily activities.  He indicated that he was somewhat obsessive-compulsive in his daily activities, but that it was more of personality issue rather than a mental disorder, as he liked things to be organized.  He did experience some periods of panic where he felt hot and anxious and his heart would race.  He had no problems with impaired impulse control.  The examiner determined that the Veteran's mental disorder would reduce his reliability and productivity.  He was diagnosed with adjustment disorder with mixed depression and anxiety, which was limiting in terms of the Veteran's concentration, motivation, ability to get along with others, and sleep.  However, the examiner found that he did not appear to experience sufficient hypomanic symptoms for a bipolar II disorder diagnosis.  He was assigned a GAF score of 48.  

VA Medical Center mental health treatment notes from 2012 revealed that the Veteran was alert, cooperative, and oriented.  His appearance was appropriate.  His mood ranged from quiet and depressed to irritable to sometimes feeling "like crying," hopeless, and worthless.  He also experienced feelings of guilt.  His affect varied between appropriate and anxious.  His speech was normal.  His thought process was logical and coherent.  He did not have any suicidal or homicidal ideations or plans.  He denied any delusions or hallucinations.  He did not exhibit any psychosis.  However, he reported an increase in paranoia and it was "really messing with [him]."  He worried about someone sneaking up on him and he constantly looked over his shoulder.  He thought people were "messing around [his] place at night;" however, when he would go "outside with [his] gun [no one would be there]."  Additionally, he reportedly was having frequent nightmares, sleepwalking, and looking out the window to talk to someone.  He exhibited poor focus and concentration skills and he had difficulty completing tasks.  His insight varied between good and limited.  His judgment was sometimes impulsive or appropriate.  He was assigned a GAF score of 49.

VA Medical Center mental health treatment notes through October 2013 showed that the Veteran's mood ranged from euthymic to sullen.  His affect was flat.  He had normal speech.  His thought process was logical.  He continued to have problems with attention and motivation.  After more than one year into his fifth marriage, he reported losing his temper with his current wife and asking her to leave.  He did not have any suicidal or homicidal ideations, plan, or intent.  He did not have any psychosis.  

In October 2013, the Veteran attended an additional VA psychiatric examination.  He reported bouts of excessive worry and a recent episode of increased anxiety that he described as a panic attack.  While those reported symptoms caused distress, they did not significantly impair his daily functioning on a regular basis.  He described his relationship with his current wife as "ok [and] tolerable."  He also lived with his fifteen year-old son, and five year-old stepson.  He characterized his relationships with his son and stepson as good.  He reported little social involvement outside of his immediate family.  He noted that he regularly met his oldest brother for coffee, but infrequently saw his other two brothers.  He stated that he had difficulty establishing and maintaining close, interpersonal relationships.  He added that others have commented that he was difficult to get along with, argumentative, and easily irritated.  He reported a history of threatening, aggressive behavior towards friends, coworkers, and acquaintances.  He had limited social and recreational interests.  He stated that he used to enjoy a number of activities including scuba diving, riding motorcycles, fishing, and boating, but explained that over the past number of years he had not had the motivation or desire to pursue those activities.  He noted that although he preferred to avoid crowded places, a few months ago he went to the mall and recently started attending church.  He also occupied his time with a form of "doomsday" preparation by stockpiling food, water, guns, ammunition, gas masks, and other provisions at his home.  He indicated that his mood disturbances and interpersonal difficulties interfered with his ability to obtain employment.  He reported experiencing low motivation, worry, and an occasional mild panic attack in the last month.  Additionally, he had symptoms of suspiciousness, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, and impaired impulse control, such as unprovoked irritability with periods of violence.  

On examination, the Veteran's mood was depressed and his affect was congruent.  He had normal speech.  His thought processes were logical and goal-directed.  His thought content was negative for hallucinations, but positive for suspiciousness or mild paranoia.  He denied any suicidal ideation.  The examiner determined that he had occupational and social impairment with reduced reliability and productivity.  He was diagnosed with bipolar II disorder and anxiety disorder, not otherwise specified.  His symptoms attributable to the bipolar II disorder diagnosis included depressed mood, diminished interest or pleasure in activities, insomnia, fatigue, feelings of worthlessness, decreased concentration, distractibility, racing thoughts, impulsivity, apathy, poor judgment, and increased irritability and agitation; and were the symptoms that significantly affected his occupational and social functioning.  His symptoms attributable to the anxiety disorder diagnosis included sweating, shaking, shortness of breath, dizziness, increased physiological arousal (possible panic attack), and worry.  The examiner commented that the nature and extent of psychiatric symptoms and related functional impairment that the Veteran had experienced over a number of years exceeded that which might be expected from an adjustment disorder diagnosis.  As such, the Veteran's overall pattern of symptoms was more consistent with a bipolar II disorder diagnosis.  He was assigned a GAF score of 51.

Additional VA mental status examinations in 2014 documented that the Veteran was alert, cooperative, and oriented.  His appearance was appropriate.  His mood ranged from depressed to euthymic to anxious.  His affect was congruent to mood.  His speech, thought process, and thought content were normal.  He did not have any suicidal or homicidal thoughts or plans.  He denied any delusions or hallucinations.  His memory was intact.  His insight and judgment were good.  He received diagnoses for PTSD, bipolar I disorder, and depression.

In January 2015, the Veteran was afforded a VA psychiatric examination.  The Veteran and his fifth wife were separated and had plans to divorce.  He did not have much contact with his oldest son due his son's drug use.  However, he had regular contact with his youngest son.  He had one friend who lived in another state.  On examination, the Veteran's appearance was appropriate and he was fully oriented to person, place, and time.  His manner was appropriate and cooperative.  He had normal speech.  His memory appeared to be intact.  His mood and affect were appropriate.  There was no overt evidence of suicidal thought, hallucinations, delusions, loosening of associations, or racing thoughts.  He exhibited inappropriate judgment with a tendency to overreact to perceived insults.  When his service dog did not accompany him, he experienced multiple panic attacks daily.  The examiner noted that the Veteran could work if he was allowed to work mostly alone and could be accompanied by his service dog.  Without his dog, the Veteran would struggle to leave his home and would likely act out in a hostile manner towards others.  The examiner stated that the Veteran's diagnoses had not changed since October 2013 VA psychiatric evaluation, except that he had moderate to severe generalized anxiety disorder, with panic attacks.  His symptoms included depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; and impaired impulse control.  The examiner noted that it was probable that the Veteran was suffering from PTSD, but did not meet all criteria.  The Veteran had not had a manic or hypomanic episode since his last evaluation.  He mostly had depressive episodes that were moderate in severity.  Symptoms related to his bipolar II disorder diagnosis with depressive episodes, included depressed mood, fatigue, tearfulness, diminished interest in activities, guilt, and anhedonia.  Symptoms related to his diagnosis for bipolar II disorder with hypomanic episodes included inflated self-esteem, high-risk activities, and impulsivity.  Symptoms from generalized anxiety included hypervigilance, exaggerated startle response, panic attacks, and worry.  Symptoms related to both diagnoses included poor sleep, lack of concentration and focus, irritability, restricted affect, detachment from others, racing thoughts, and nightmares.  Both disorders caused deficits in judgment, cognitive functioning, and interpersonal relationships.  Overall, the examiner determined that he had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

The Board finds that the Veteran is entitled to an initial 100 percent rating for his psychiatric disability for the entire period on appeal.  In this regard, the Board finds that the Veteran's social and occupational impairment more closely approximates total for the entire period on appeal.  Throughout the entire appeal period, the aforementioned evidence reflects that the Veteran's chronic adjustment disorder with mixed depression and anxiety was manifested by irritability, anger, anxiety, depression, nightmares, sleep impairment, intrusive and obsessive thoughts, paranoia, panic attacks, grossly inappropriate behavior, hypervigilance, avoidant behaviors, trouble adapting to stressful circumstances, lack of concentration, delusions or hallucinations, and an inability to establish and maintain effective relationships.  The Board notes that while the evidence has varied, the frequency, severity, and duration of the symptoms are consistent with a higher 100 percent rating, which contemplates total occupational and social impairment.  Furthermore, the majority of GAF scores assigned throughout the appeal period, ranging from 41 to 50, reflects severe symptoms and rather serious impairment in social, occupational, or school functioning, which is consistent with the 100 percent rating assigned.  38 C.F.R. § 4.126 (a).  

Accordingly, as the Board is granting a 100 percent rating for chronic adjustment disorder with mixed depression and anxiety, no further discussion is warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, reopening of the claim of entitlement to service connection for a right knee disability is granted.

New and material evidence having been submitted, reopening of the claim of entitlement to service connection for left knee disability is granted.

New and material evidence having been submitted, reopening of the claim of entitlement to service connection for bilateral hearing loss disability is granted.

New and material evidence having been submitted, reopening of the claim of entitlement to service connection for a right foot sensory deficit is granted.

Entitlement to service connection for a right knee disability is granted.

Entitlement to service connection for a left knee disability is granted.

An increased initial rating of 100 percent for chronic adjustment disorder with mixed depression and anxiety for the entire period on appeal is granted.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.  

In August 2017, the Veteran testified that he was experiencing trouble hearing because his tinnitus was worse.  The Board concedes acoustic trauma during service, as the RO has granted service connection for tinnitus based on noise exposure during service.  

The Veteran was last afforded a VA audiological examination in September 2016.  The examiner found sensorineural hearing loss in the right and left ears, but it was not considered disabling (per 38 C.F.R. § 3.385).  In light of the Veteran's report of increases severity of his decreased hearing acuity since his most recent September 2016 VA audiology evaluation, the Board finds that the Veteran should be afforded a new VA audiology evaluation to determine the nature and etiology of any hearing loss disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A review of STRs shows that the Veteran was evaluated for numbness in his feet in May 1989.  X-ray findings showed no demonstrable evidence of lumbar radiculopathy, neuropathy, tarsal tunnel syndrome, or sensory neuropathy.  Severe bilateral pes cavus was diagnosed.  In August 1990, the Veteran was treated for numbness in his right foot following being struck by a car.  Marked pes cavus was diagnosed.  In August 2011, a VA examiner noted that the Veteran had a stated abnormal right peroneal nerve.  However, he did not believe there was a strong case for the pes cavus causing that abnormality.  

In light of the in-service documentation of foot numbness, the Veteran's report that he continued to experience symptoms of such, and the post-service diagnosis of an abnormal peroneal nerve, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present right foot sensory deficit.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

A review of STRs shows that the Veteran had an in-service history of back pain and back spasms.  Shortly after separating from service, the Veteran was diagnosed with back strain in 1991.  At an August 2011 VA examination, the examiner noted that the Veteran did not complain of any significant back pain or limited functionality.  However, in August 2017, the Veteran testified that he continues to have problems with his back.  Additionally, the Veteran has reported that his back disability may have been caused or aggravated by his service-connected bilateral pes cavus.  

In light of the Veteran's in-service treatment for a back disability, and his report of experiencing problems since that time, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present back disability.   McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has reported that his left lower extremity neurological disability may have been caused or aggravated by his back disability or service-connected bilateral pes cavus.  In August 2017, he testified that he has experienced sensations between the top of his left knee and mid-calf area to the top of his head.  

In light of the Veteran's reports, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present left lower extremity neurological disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A review of STRs shows that the Veteran injured his right ankle in May 1987 and February 1989.  In April 1989, the Veteran reported a history of swelling, pain, and "cracking" in his right ankle, which could have been due to peroneal tendon subluxation.  Additionally, an April 1985 Periodic Report of Medical History documented a left ankle sprain.  After separating from service, the Veteran sustained an acute right ankle sprain in June 1991.  An August 2011 VA examiner noted that the Veteran had a stated abnormal right peroneal nerve.  However, he did not believe there was a strong case for the pes cavus causing that abnormality.  In August 2017, the Veteran testified that he has continued to experience ankle problems since active service.  The Veteran also has reported that his right and left ankle disabilities may have been caused or aggravated by his service-connected bilateral pes cavus.  

In light of the documented complaints of ankle problems in service, and the Veteran's statements that he has continued to experience ankle trouble since that time, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present bilateral ankle disability.   McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2. Then, schedule the Veteran for a VA audiology evaluation by an examiner with appropriate expertise to determine the nature and etiology of any currently present bilateral hearing loss.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and the review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present bilateral hearing loss disability is etiologically related to hazardous noise exposure sustained during the Veteran's active service, or had its onset within one year of his separation from active service.  

The rationale for all opinions expressed must be provided. 

3. Then, schedule the Veteran for a VA examination to determine the nature and etiology of any currently present right foot sensory deficit.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and the review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present right foot sensory deficit is etiologically related to the Veteran's active service.  The examiner should specifically comment on the findings of numbness in the Veteran's right foot noted in service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present right foot sensory deficit was caused or chronically worsened by the Veteran's service-connected bilateral pes cavus, to include any altered gait and/or body mechanics resulting from such.

The rationale for all opinions expressed must be provided. 

4.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any currently present back disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.   

Based on the examination results and the review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present back disability is etiologically related to the Veteran's active service.  The examiner should specifically comment on the history of back pain and back spasms noted in service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present back disability was caused or chronically worsened by the Veteran's service-connected bilateral pes cavus, to include any altered gait and/or body mechanics resulting from such.

The rationale for all opinions expressed must be provided.  

5.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any currently present left lower extremity neurological disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and the review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present left lower extremity neurological disability is etiologically related to the Veteran's active service.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present left lower extremity neurological disability was caused or chronically worsened by the Veteran's service-connected bilateral pes cavus, to include any altered gait and/or body mechanics resulting from such.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present left lower extremity neurological disability was caused or chronically worsened by the Veteran's back disability.

The rationale for all opinions expressed must be provided. 

6.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any currently present right and/or ankle disabilities.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.   

Based on the examination results and the review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present right and/or left ankle disabilities are etiologically related to the Veteran's active service.  The examiner should specifically comment on the findings of ankle injuries noted in service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present right and/or left ankle disabilities were caused or chronically worsened by the Veteran's service-connected bilateral pes cavus, to include any altered gait and/or body mechanics resulting from such.

The rationale for all opinions expressed must be provided.  

7.  Confirm that the VA examination reports and all opinions provided comport with this remand, and undertake any additional development determined to be warranted. 

8.  Then, readjudicate the remaining issues on appeal.  If a decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


